Order entered April 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00274-CV

            STEWARD HEALTH CARE SYSTEM LLC, ET AL., Appellants

                                             V.

                               FRANK SAIDARA, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16862

                                         ORDER
       Before the Court is appellee’s April 17, 2019 unopposed motion for an extension of time

to file his brief. We GRANT the motion and extend the time to May 14, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE